DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 are subject under examination.

 Double Patenting
3.         The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11055975. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variant of each other. 

Instant Application 17330211
Patent  US 11055975
1.A surveillance communication device configured to be associated with a plurality of environment sensors,
 wherein the surveillance communication device includes one or more processors and a memory, wherein the surveillance communication device is configured to:




communicate with at least one environment sensor via a first wireless network;

communicate with a controlling device via a second wireless network; and

in response to detecting a surveillance event based on a first portion of data captured by at least one of the plurality of environment sensors:




transmit, via the first wireless network, a second portion of data captured by one or more of the plurality of environment sensors to a data storage remote from the plurality of environment sensors, the surveillance communication device, and the controlling device; and


transmitting, via the second wireless network, an alert to the controlling device;

 wherein the data storage is configured to store the second portion of data in association with the surveillance event detected based on the first portion of data; and
in response to a first command from the controlling device, transmit, via the second wireless network, the second portion of data to the controlling device.

Applicant has deleted “wherein the second wireless network is different from the first wireless network; in response to receiving, via the second wireless network, a first command from the controlling device, change a setting and/or functionality of at least one of the plurality of environment sensors associated with the surveillance communication device” to broaden the claim.

1.A system comprising; a plurality of surveillance communication devices each configured to be associated with a plurality of environment sensors,
 wherein at least one surveillance communication device includes one or more processors, a memory, and a camera as an associated environment sensor, and wherein each surveillance communication device is configured to:

 communicate with at least one environment sensor via a first wireless network; 

communicate with a controlling device via a second wireless network,

 in response to detecting a surveillance event based, at least in part, on a first portion of data captured by at least one of the plurality of environment sensors associated with the surveillance communication device:

 transmitting, via the first wireless network, a second portion of data captured by one or more of the plurality of environment sensors associated with the surveillance communication device to a data storage remote from the plurality of environment sensors, the plurality of surveillance communication devices, and the controlling device; and
transmitting, via the second wireless network, an alert to the controlling device;

 wherein the data storage is configured to: store the second portion of data in association with the surveillance event detected based, at least in part, on the first portion of data; and
 in response to a second command from the controlling device, transmitting, via the second wireless network, the second portion of data to the controlling device.
2. The surveillance communication device of claim 1, further configured to:
receive, via the second wireless network, a second command from the controlling device; and
change a setting or functionality of a respective one of the plurality of environment sensors associated with the surveillance communication device, in response to the second command from the controlling device.
Claim 1. In response to receiving, via the second wireless network, a first command from the controlling device, change a setting and/or functionality of at least one of the plurality of environment sensors associated with the surveillance communication device.
3. The surveillance communication device of claim 2, further configured to change the setting or functionality to facilitate one or more of initiating real-time data capture, configuring detection of surveillance events, configuring brightness, or configuring encryption.
2. The system of claim 1, wherein changing a setting and/or functionality of at least one of the plurality of environment sensors comprises changing a setting and/or functionality to facilitate one or more of: initiating real-time data capture, configuring detection of surveillance event, configuring brightness, or configuring encryption.
4. The surveillance communication device of claim 1, further configured to search for a wireless signal of at least one new environment sensor for establishing a communication with at least one new environment sensor. 
3. The system of claim 1, wherein at least one surveillance communication device is further configured to search for wireless signal of at least one associated environment sensor.
5. The surveillance communication device of claim 1, further including a camera as an associated environment sensor.
Claim 1 , a camera as an associated environment sensor,
6. The surveillance communication device of claim 1, wherein the controlling device comprises a mobile device.
12. The method of claim 4, wherein the controller device includes at least one of a mobile phone, tablet, laptop, PDA, watch, or other mobile device.
7. The surveillance communication device of claim 1, wherein the second wireless network comprises a cellular network.
9. The method of claim 8, wherein the second wireless network includes a cellular network.
8. A method comprising:
receiving, via a first wireless network and at a surveillance communication device, a first portion of data captured by at least one of a plurality of environment sensors associated with the surveillance communication device; and


in response to detecting a surveillance event based on the first portion of data:

transmitting, via the first wireless network, a second portion of data captured by one or more of the plurality of environment sensors to a data storage remote from the plurality of environment sensors and the surveillance communication device,

 
wherein the data storage is configured to store the second portion of data in association with the surveillance event detected based on the first portion of data; and

transmitting, via a second wireless network, an alert to a controller device remote from the surveillance communication device and the data storage; and

in response to a first command from the controlling device, transmitting, via the second wireless network, the second portion of data to the controlling device


Applicant has deleted “wherein the second wireless network is different from the first wireless network; transmitting, via the second wireless network, an alert to the controlling device; and in response to receiving, via the second wireless network, a first command from the controlling device, change a setting and/or functionality of at least one of the plurality of environment sensors associated with the surveillance communication device” to broaden the claim.


A method comprising: 
receiving, via a first wireless network and at a surveillance communication device, a first portion of data captured by at least one of a plurality of environment sensors associated with the surveillance communication device, 

 in response to detecting a surveillance event based, at least in part, on the first portion of data:

 transmitting, via the first wireless network, a second portion of data captured by one or more of the plurality of environment sensors to a data storage remote from the plurality of environment sensors and the surveillance communication device, and 
wherein the data storage is configured to store the second portion of data in association with the surveillance event detected, based at least in part, on the first portion of data;

transmitting, via a second wireless network, an alert to a controller device remote from the surveillance communication device, and 


in response to a second command from the controller device, transmitting by the data storage, via the second wireless network, the second portion of data to the controller device.
9. The method of claim 8, wherein the plurality of environment sensors are configured to capture at least one of video, audio, temperature, humidity, chemical presence, radiation, RFID, or night vision data.
5. The method of claim 4, wherein the plurality of environment sensors are configured to capture at least one of video, audio, temperature, humidity, chemical presence, radiation, RFID, or night vision data.
10. The method of claim 8, wherein the first portion of data is captured prior to a time when the second portion of data is captured.
6. The method of claim 4, wherein the first portion of data is captured prior to a time when the second portion of data is captured.
11. The method of claim 8, wherein the second wireless network includes a cellular network.
9. The method of claim 8, wherein the second wireless network includes a cellular network.
12. The method of claim 8, wherein transmitting the alert to the controller device comprises transmitting a text message, a still image, or an email.
10. The method of claim 4, wherein transmitting an alert to the controller device comprises transmitting a text message, still image, or email
13. The method of claim 8, wherein detecting the surveillance event comprises detecting at least one of motion or audio in a surveillance region
11. The method of claim 4, wherein detecting the surveillance event comprises detecting motion and/or audio in a surveillance region.
14. The method of claim 8, wherein the controller device includes a mobile device.
12. The method of claim 4, wherein the controller device includes at least one of a mobile phone.
15. The method of claim 14, wherein the mobile device comprises a mobile phone, a tablet, a laptop, a PDA, or a watch.
12. The method of claim 4, wherein the controller device includes at least one of a mobile phone, tablet, laptop, PDA, watch, or other mobile device.
16. The method of claim 8, further comprising:

receiving, via the second wireless network and at the surveillance communication device, a second command from the controlling device; and
changing a setting or functionality of a respective one of the plurality of environment sensors associated with the surveillance communication device, in response to receiving the second command.
Claim 4     

In response to receiving, via the second wireless network, a first command from the controlling device, change a setting and/or functionality of at least one of the plurality of environment sensors associated with the surveillance communication device.
17. The method of claim 16, wherein changing the setting or functionality of the respective one of the plurality of environment sensors comprises changing the setting or functionality to facilitate one or more of initiating real-time data capture, configuring detection of surveillance events, configuring brightness, or configuring encryption.
13. The method of claim 4, wherein changing a setting and/or functionality of at least one of the plurality of environment sensors comprises changing a setting and/or functionality to facilitate one or more of: initiating real-time data capture, configuring detection of surveillance event, configuring brightness, or configuring encryption.
18. The method of claim 8, further comprising searching for a wireless signal of at least one new environment sensor for establishing a communication with the at least one new environment sensor. 
14. The method of claim 4, further comprising searching for wireless signals of at least one of a plurality of environment sensors.
19. A computing system comprising:
at least one processor; and
memory having instructions configured to cause the at least one processor to:

receive, via a first wireless network, a first portion of data captured by at least one of a plurality of environment sensors; and

 in response to detecting a surveillance event based on the first portion of data: 


transmit, via the first wireless network, a second portion of data captured by one or more of the plurality of environment sensors to a data storage remote from the plurality of environment sensors and the computing system; and

 transmit, via a second wireless network, an alert to a controller device remote from the computing system and the data storage, 
wherein the data storage is configured to store the second portion of data in association with the surveillance event detected based on the first portion of data; and in response to a command from the controller device, transmit, via the second wireless network, the second portion of data to the controller device.


Applicant deleted “wherein the second wireless network is different from the first wireless network; and in response to receiving, via the second wireless network, a first command from the controller device change a setting and/or functionality of at least one of the plurality of environment sensors” to broaden the claim.
16. A computing system comprising: at least one processor; and memory having instructions configured to cause the at least one processor to: 

receive, via a first wireless network, a first portion of data captured by at least one of a plurality of environment sensors;

in response to detecting a surveillance event based, at least in part, on the first portion of data: 

transmit, via the first wireless network, a second portion of data captured by one or more of the plurality of environment sensors to a data storage remote from the plurality of environment sensors and the computing system, and 

transmit, via a second wireless network, an alert to a controller device remote from the computing system,


wherein the data storage is configured to store the second portion of data in association with the surveillance event detected based, at least in part, on the first portion of data, in response to a second command from the controller device, transmitting by the data storage, via the second wireless network, the second portion of data to the controller device.

20. A non-transitory computer-readable storage device storing instructions that, when executed by a computing system including at least one processor, cause the computing system to perform operations comprising:

receiving, via a first wireless network, a first portion of data captured by at least one of a plurality of environment sensors associated with the computing system;

in response to detecting a surveillance event based on the first portion of data:

transmitting, via the first wireless network, a second portion of data captured by one or more of the plurality of environment sensors to a data storage remote from the plurality of environment sensors and the computing system; and 
transmitting, via a second wireless network, an alert to a controller device remote from the computing system and the data storage,
 wherein the data storage is configured to store the second portion of data in 
association with the surveillance event detected based on the first portion of data; and
 in response to a command from the controller device, transmit, via the second wireless network, the second portion of data to the controller device. 


Applicant deleted “wherein the second wireless network is different from the first wireless network; and in response to receiving, via the second wireless network, a first command from the controller device change a setting and/or functionality of at least one of the plurality of environment sensors” to broaden the claim.
22. A computer-readable storage device storing instructions that, when executed by a computing system including at least one processor, cause the computing system to perform a method, the method comprising:

receiving, via a first wireless network, a first portion of data captured by at least one of a plurality of environment sensors;

in response to detecting a surveillance event based, at least in part, on the first portion of data: 

transmitting, via the first wireless network, a second portion of data captured by one or more of the plurality of environment sensors to a data storage remote from the plurality of environment sensors and the computing system, and 
transmitting, via a second wireless network, an alert to a controller device remote from the computing system,

wherein the data storage is configured to store the second portion of data in association with the surveillance event detected based, at least in part, on the first portion of data, 
in response to a second command from the controller device, transmitting by the data storage, via the second wireless network, the second portion of data to the controller device.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMIT KAUR/Examiner, Art Unit 2416           

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416